DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 3A), claims 1-10 and 14-20 in the reply filed on 02/08/2022 is acknowledged.

Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/08/2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/04/2020, 12/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8-10, 17, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites limitation “the row-wise readout priority order of the image comprises assigning a high priority order to a row including a high motion degree based on the row-wise motion information;” it is inconsistent with the limitation “a row-wise readout priority order of the image based on the row-wise exposure value of the image” recited in claim 1; therefore, claim 4 is unclear and indefinite.
Claim 8 recites limitation “wherein the row-wise exposure value is generated based on a row-wise exposure time of the scene;” it is inconsistent with the limitation “a row-wise exposure value of the image based on the event data” recited in claim 1; therefore, claim 8 is unclear and indefinite.
Claim 9 (line 4) recites limitation “a row;” it is not known that limitation “a row” recited in claim 9 (line 4) is the same or different from limitation “a row” recited in claim 9 (line 2).
The term “relatively” in claim 9 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 10, the limitation “redundancy information” recited in claim 10 is vague and unclear. Indeed, it is not understood how to determine the row-wise readout priority order based on the row wise exposure value (claim 1) and by using the redundancy information. Therefore, it is unclear what is the technical effect of claim 10. From paragraph [0079], it seems that the temporal redundancy information is determined by using the row-wise exposure value, and that the determined temporal redundancy information is reflected to determine a row-wise readout priority order. From Figure 8, it seems that the redundancy information is used to avoid reading out certain areas of the image that have already been captured in a previous image. Hence, it seems that setting a row-wise readout priority order is not to be understood in the conventional sense as meaning defining an order for reading readout priority order are not read at all and this must be clearly defined in the claim.  Therefore, claim 10 is indefinite.
The term “relatively” in claim 10 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 17 recites limitation “the row-wise readout priority order of the image, assigning a high priority order to a row including a high motion degree based on the row-wise motion information;” it is inconsistent with the limitation “a row-wise readout priority order of the image based on the row-wise exposure value of the image” recited in claim 14; therefore, claim 17 is unclear and indefinite.
The term “relatively” in claim 20 is a relative term which renders the claim indefinite. The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claim 9 is rejected as being dependent from claim 8.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2017/0310866) in view of LEE et al. (US 2012/0257789) further in view of Gu et al. (US 2015/0341576).
Regarding claim 14, ZHOU et al. discloses a dynamic image capturing apparatus comprising:
a processor (processor 510, figure 5, paragraphs [0129]-[0138]) configured to:
generate event data from an image pre-captured by the event sensor (Acquire motion information of a shot object (object to be shot), S101, figure 1a; Determine, according to the motion information, a relative displacement of a sub-image that corresponds to the shot object on the image 
sensor within a first exposure duration during the process of image capture by an image sensor, S102, figure 1a, paragraphs [0042]-[0045]; Determine, in the image sensor, a first imaging region that 
corresponds to the relative displacement, S103, figure 1a, paragraph [0048]);
determine a row-wise exposure value of the image based on the event data (Adjust an image capture control parameter of the first imaging region, to shorten an exposure duration of the first imaging region, S104, paragraph [0051]). 

However, LEE et al. discloses an event sensor 110, figure 1, paragraphs [0036]-[0038].
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in ZHOU et al. by the teaching of LEE et al.  in order to sense a portion of the object in a scene, paragraph [0037].
ZHOU et al. and LEE et al. fail to disclose to determine a row-wise readout priority order of the image based on the row-wise exposure value of the image.
However Gu et al. discloses a system for coded rolling shutter in which a single image is captured that encodes motion and/or dynamic range, upon exposing each of the plurality of rows in an image sensor using a coded pattern (e.g., an interlaced readout pattern, a staggered readout pattern, a coded exposure pattern, and/or any suitable combination thereof), paragraph [0062], and a using the address generator to control the readout timing and exposure length for different rows of an image sensor, figure 5, paragraph [0062].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in ZHOU et al. and LEE et al. by the teaching of Gu et al.  in order to control readout timing and/or exposure for different rows of a pixel array in an image sensor to flexibly sample the three-dimensional space-time volume of scene appearance for various applications, paragraph [0003].

Regarding claim 15, ZHOU et al. and LEE et al. and Gu et al. fail to disclose a red, green, blue (RGB) sensor configured to capture the scene to obtain RGB data based on the row-wise readout priority order of the image.


Regarding claim 16, ZHOU et al. disclose wherein the processor is further configured to generate row-wise motion information of the scene based on the event data (Step S102, paragraph [0045).

Regarding claims 1-3, claims 1-3 are method claim corresponds to apparatus claims 14-16; therefore, claims 1-3 are rejected for the same reasons given in claims 14-16.

Claims 5, 18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2017/0310866) in view of LEE et al. (US 2012/0257789) further in view of Gu et al. (US 2015/0341576) and Morales et al. (US 2020/0029020).
Regarding claims 5, 18, ZHOU et al., LEE et al. and Gu et al. fail to disclose wherein the processor is further configured to, in order to determine the row-wise exposure value of the image, determine a row-wise brightness intensity of the image.
However, Morales et al. discloses the frame evaluator 250 is configured to determine a row exposure value for each row in the image frame by summing pixel values of each of pixels P forming the respective row, figure 2A, paragraph [0044].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in ZHOU et al. and LEE et al., Gu et al. by the teaching of Morales et al. in order to determine a row exposure value for each row in the image frame (paragraph [0044]).

Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2017/0310866) in view of LEE et al. (US 2012/0257789) further in view of Gu et al. (US 2015/0341576) and Forsythe (US 10,630,869).
Regarding claims 6, 19, ZHOU et al., LEE et al. and Gu et al. fail to disclose wherein the processor is further configured to, in order to generate the event data from the image, extract a change of an edge of an object in the image.
However, Forsythe discloses the processing monitoring system 16 includes a motion detection algorithm in which a method generating of the motion parameter may include extracting edges from the current and reference frames, and determining changes in the location of the edges between frames, figure 1, column 6, lines 29-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in ZHOU et al. and LEE et al., Gu et al. by the teaching of Forsythe in order to detect motion (i.e., an event), column 6, lines 29-52.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZHOU et al. (US 2017/0310866) in view of LEE et al. (US 2012/0257789) further in view of Gu et al. (US 2015/0341576) and PARK et al. (US 2014/0368712).
Regarding claim 7, ZHOU et al., LEE et al. and Gu et al. fail to disclose wherein the event data from the image comprises an asynchronous change of an intensity of a pixel included in the image.
However, PARK et al. discloses an event-based image sensor may output event data 240 asynchronous to the clock signal 210, figure 2, paragraph [0056].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device in ZHOU et al. and LEE et al., Gu et al. by the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaizu et al. (US 2012/0314124) discloses image pickup apparatus, image pickup apparatus control method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        2/12/2022